MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                            Sep 29 2015, 9:19 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT S.R.                              ATTORNEYS FOR APPELLEE
Shawna D. Webster                                        Gregory F. Zoeller
Webster & Webster, LLC                                   Attorney General of Indiana
Vincennes, Indiana
                                                         Robert J. Henke
ATTORNEY FOR APPELLANT D.R.                              Abigail R. Recker
                                                         Deputy Attorneys General
Andrew K. Porter
                                                         Indianapolis, Indiana
Feavel & Porter
Vincennes, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         September 29, 2015
of the Parent-Child Relationship                         Court of Appeals Case No.
of S.R., Mother, and D.R.,                               42A01-1501-JT-34
Father, and H.A.R., H.G.R.,                              Appeal from the
H.O.R., and N.R., Children:                              Knox Superior Court
S.R. and D.R.,                                           The Honorable
                                                         W. Timothy Crowley, Judge
Appellants-Respondents,
                                                         Trial Court Cause Nos.
        v.                                               42D01-1403-JT-6
                                                         42D01-1403-JT-7
                                                         42D01-1403-JT-8
Indiana Department of Child                              42D01-1403-JT-9
Services,
Appellee-Petitioner.



Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 1 of 22
      Kirsch, Judge.


[1]   S.R. (“Mother”) and D.R. (“Father”) (together, “Parents”) appeal the juvenile

      court’s order terminating their parental rights to their children, H.A.R., H.G.R.,

      H.O.R. and N.R. (collectively, “the Children”). Parents each raise several

      issues in their respective briefs, which we consolidate and restate as two issues:

               I. Whether the Indiana Department of Child Services (“DCS”)
               was required to make reasonable efforts with Father toward
               reunification with the Children while Father was incarcerated;
               and


               II. Whether sufficient evidence was presented to support the
               termination of Parents’ parental rights.


[2]   We affirm.


                                   Facts and Procedural History
[3]   H.A.R. was born on November 23, 2006, H.G.R. was born on October 2, 2007,

      H.O.R. was born on September 9, 2009, and N.R. was born on August 20,

      2012. Both Mother1 and Father are the biological parents of the Children and

      were married, but separated, at the inception of this case. However, at the time

      of the final termination hearing, Parents’ marriage had been dissolved.




      1
       Mother is also the biological mother of H.H., who was fifteen years old at the time of the termination
      proceedings. Father is not the biological father of H.H. The status of Mother’s parental rights to H.H. is
      unclear from the record.

      Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015           Page 2 of 22
[4]   On February 27, 2013, DCS received a report that Father was neglecting

      H.A.R. by not providing the proper nutrition and care she required as a child

      with special needs and various medical conditions. After an investigation by

      DCS, the Children were allowed to remain in the care of Mother, who was told

      to seek assistance from DCS if needed. On April 1, H.G.R. was bitten on the

      cheek by a dog. Mother did not initially take her to the doctor, but did take her

      at some point to the emergency room where she was treated for an infection. A

      report was made to DCS regarding this dog bite incident.


[5]   On April 3, 2013, the Children were removed from Mother’s care and placed

      with Father. The next day, DCS filed a Child in Need of Services (“CHINS”)

      petition, alleging that Mother neglected the Children as they had poor hygiene

      and dirty clothing, that Mother and the Children were living with Mother’s

      brother who had molested H.H., Mother’s fifteen-year-old daughter, that

      Mother was “drug-affected,” and that Mother often was absent from the home,

      leaving H.H. to care for the Children. DCS Ex. 5. At a detention hearing held

      on April 4, 2013, the juvenile court removed the Children from Father’s care

      due to his failure to attend the hearing and to make sure the Children attended

      school. On May 15, 2013, Parents entered into a written stipulation admitting

      the CHINS allegations, and the Children were adjudicated as CHINS.


[6]   On June 12, 2013, a dispositional hearing was held, and the juvenile court

      ordered Parents, in pertinent part, to: (1) secure and maintain stable housing

      and a legal course of income; (2) complete a substance abuse evaluation and

      follow all recommendations; (3) not consume, manufacture, trade, distribute, or

      Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 3 of 22
      sell any illegal controlled substances; (4) submit to random drug and alcohol

      screens; (5) complete a psychological evaluation and follow all

      recommendations; (6) attend all scheduled visitations with the Children; (7)

      ensure the Children’s medical and mental health needs are met; and (8)

      complete any program recommended by the DCS Family Case Manager

      (“FCM”) or other service provider. On March 11, 2014, DCS filed its petition

      to terminate the parental rights of Parents. Termination hearings were held on

      July 23, October 7, December 3, and December 5, 2014.


[7]   During the hearings, the following testimony and evidence was presented.

      DCS referred Mother for a mental health evaluation, home-based case

      management services, a substance abuse evaluation, random drug screens, and

      visitations with the Children. Mother failed to comply with the mental health

      evaluation. Beginning in April 2013, Heather Ray (“Ray”) provided Mother

      with parent aide services to address employment, transportation, sobriety,

      community resources, coping skills, and discipline techniques. In 2013, Mother

      was compliant 98% of the time in meeting with Ray, but in 2014, Mother was

      only compliant 51% of the time. Mother made progress toward her goals, but

      could not maintain that progress. She was assigned a new parent aide in March

      2014 because she was not happy with Ray. In August 2014, the new parent

      aide tried to get Mother into a halfway house that would help her get into

      substance abuse programs, but Mother never followed through. Because

      Mother did not attend her meetings consistently, her case with parent aide

      services was closed in October 2014.


      Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 4 of 22
[8]    Mother completed an initial substance abuse evaluation on April 30, 2013 and

       was diagnosed with Methamphetamine Dependency and Adjustment Disorder.

       Mother was recommended to complete an intensive outpatient program

       (“IOP”), which she began on May 13, 2013. However, she left because she felt

       uncomfortable due to a family member being part of the group. Instead,

       Mother was to attend individual meetings with a counselor, but she missed four

       appointments and was discharged for noncompliance. She began services for a

       second time on November 6, 2013, but was again discharged for

       noncompliance on November 20. Mother attempted services for a third time in

       March 2014 after a second evaluation, but she cancelled or failed to attend

       several appointments and had not attended since July 2014.


[9]    Mother also received treatment at another facility, and eventually completed

       the treatment program and was recommended to attend ninety AA/NA

       meetings in ninety days, but her attendance was sporadic. Mother relapsed on

       April 30, and May 20, 2014 by taking methamphetamine. Between June 15,

       2013 and September 14, 2014, Mother had thirteen positive drug screens, which

       were all positive for methamphetamine and some were also positive for

       amphetamine, ephedrine, or alcohol. Ten of these positive drug screens

       occurred after she had completed treatment. Mother also failed to show for

       eight drug screens and failed on eighteen occasions to contact her service

       provider to inquire as to whether she needed to take a drug screen.


[10]   From December 4, 2013 until September 17, 2014, Mother’s visitation with the

       Children was supervised by parent aide Ray. Mother was 90% compliant with

       Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 5 of 22
       attendance at the visitations in 2013 and 84% compliant in 2014. However, her

       visitations with the Children never moved past being supervised due to Ray’s

       concerns. These included that Mother had to be reminded how and when to

       feed H.A.R. through her feeding tube and when to change N.R.’s diapers.

       Mother also did not properly administer medication into H.A.R.’s port and did

       not communicate well with H.A.R., who was not able to communicate in the

       same way as the other Children. Mother also failed to bring extra clothing for

       the Children, and the visitations had to end early when H.O.R. had an

       accident. Additionally, Mother admitted that she was sometimes high on drugs

       during the visitations.


[11]   On September 17, 2014, Mother was arrested for a probation violation and was

       released on November 30, 2014. At the time of the termination hearing,

       Mother was living with her boyfriend and his sixteen-year-old son in a two-

       bedroom mobile home, which the FCM thought was inappropriate and too

       small for two adults and six children. Prior to living with her boyfriend,

       Mother was living with her brother and then her father, sleeping on either the

       couch or the floor. Mother was not employed at the time of the termination

       hearing, and during the underlying case, she was only employed for two to

       three months. Further, DCS had concerns about Mother’s boyfriend because

       he tested positive for methamphetamine, made service providers feel

       threatened, and argued with Ray during visitations.


[12]   Turning to Father’s situation, DCS referred Father for a mental health

       evaluation, home-based case management services, a substance abuse

       Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 6 of 22
       evaluation, random drug screens, and visitations with the Children. Father

       completed a mental health evaluation, but failed to follow through with any of

       the recommendations. From April 3, 2013 until July 24, 2014, Father worked

       with parent aide Ray whose goals were to assist Father with employment,

       vocational rehabilitation, parenting skills, budgeting, discipline, and domestic

       violence education based on issues between him and his girlfriend. He was

       only 55% compliant in 2013 with these services and only 40% compliant in

       2014 and made no progress toward his goals.


[13]   Father did not attend an initial substance abuse evaluation and several

       subsequent appointments, but eventually had an initial assessment in April

       2014, which resulted in diagnoses of alcohol dependency, adjustment disorder

       with anxiety, and depression. Father was recommended to participate in IOP,

       but failed to follow through, and his case was eventually closed. Between

       September 2013 and July 2014, Father had six positive drug screens, which

       were positive for various substances including hydrocodone, THC,

       amphetamine, and methamphetamine. He also failed to report or was unable

       to be located for twenty-six drug screens.


[14]   Ray also supervised Father’s visitations with the Children from November 2013

       until July 2014. He was only 64% compliant in attendance for the visitations in

       2013 and 50% compliant in 2014. When he attended visitations, Ray had

       concerns, which included that it took Father longer than it should have for him

       to feed H.A.R., and he did not come prepared with things needed to feed the

       Children. Father did not progress past supervised visitation with the Children.

       Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 7 of 22
[15]   Father had several criminal convictions, which included operating while

       intoxicated, public intoxication, and resisting law enforcement. He was

       incarcerated in July 2014 for a probation violation and had an expected release

       date of January 2015. While incarcerated, Father did not receive any services

       from DCS and did not voluntarily participate in any other programs. DCS did

       not offer Father any services during his incarceration due to his previous non-

       compliance with drug screens, visitation, and parent aide services.


[16]   Before his incarceration, Father had been living with his girlfriend on an

       intermittent basis. He received approximately $710 per month in Social

       Security benefits. Father previously worked between eight to fourteen hours a

       day for a man doing construction, concrete work, and working on cars.

       However, Father had a falling out with the man and was no longer employed

       by him at the time of the hearing.


[17]   H.A.R. was born with severe cognitive disability, had a feeding tube through

       which she received her food, and was not able to communicate verbally. When

       the Children were still in Parents’ care, H.A.R.’s teacher had serious concerns

       regarding her care due to H.A.R. coming to school very dirty with soiled

       clothing that the teacher would change and wash for her. H.A.R.’s feeding tube

       was sometimes bloody and always dirty. She was also underweight, and the

       school nurse would have to weigh her weekly. The teacher stated that Parents

       did not always send in the liquid formula H.A.R. required, and the school nurse

       would have to buy some because H.A.R. was hungry and would cry and reach



       Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 8 of 22
       for her feeding tube. H.A.R. also required glasses and braces for her legs that

       Parents did not provide for her.


[18]   When DCS received the report in February 2013 concerning H.A.R. being

       taken to the hospital, she was diagnosed with failure to thrive. Father had been

       feeding her tomato juice through her feeding tube instead of the Boost formula

       she needed. H.A.R.’s teacher noticed a huge change in the child within two

       weeks of being removed from Parents’ home. H.A.R. was able to communicate

       her needs and had been given leg braces and glasses.


[19]   At the time of removal from Parents’ care, the Children all had poor hygiene,

       dirty clothes, and an odor. The Children’s heads had been shaved due to issues

       with lice. Since removal, H.A.R. has been placed with foster mother, K.S.

       Children H.G.R., H.O.R., and N.R. were originally placed with foster mother,

       M.W., and were removed due to M.W.’s health, but were eventually placed

       back in M.W’s care. At the time of the termination hearing, H.G.R. was placed

       with H.A.R. in K.S.’s home. All of the Children were bonded to their foster

       mothers, and since being removed from Parents’ care, the Children are clean

       and have improved drastically overall.


[20]   DCS was never able to recommend that Children be returned to the care of

       Parents due to Parents’ failure to maintain sobriety, noncompliance with

       services offered, and inability to maintain stable housing and employment. Ray

       testified that she did not believe it was safe to return the Children to Parents’

       care based on Parents’ inability to properly and adequately care for the


       Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 9 of 22
       Children. Tr. at 207, 220. The FCM testified that termination was in the

       Children’s best interests because the Parents had failed to reunify with the

       Children during the twenty months the case was pending, and the Children

       needed permanency. Id. at 324. The guardian ad litem (“GAL”) also agreed

       that termination was in the best interest of the Children based on the Children’s

       need for permanency and Parents’ lack of adequate housing, unemployment,

       and continued positive drug screens. GAL Ex. A at 16. The GAL was further

       concerned with Parents’ ability to manage the Children’s medical and

       therapeutic needs. Id. At the time of the termination hearing, DCS’s plan for

       the Children was adoption, and their current foster mothers were willing to

       adopt.


[21]   On December 29, 2014, the juvenile court issued its findings of fact,

       conclusions, and order terminating Parents’ parental rights to the Children.

       Parents now appeal.


                                      Discussion and Decision

                                         I. Reasonable Efforts
[22]   Father argues that DCS failed to provide him reasonable efforts toward

       reunification when it did not offer him services once he became incarcerated.

       He asserts that DCS had an obligation under Indiana Code section 31-34-21-

       5.5(b) to provide reasonable efforts towards reunification and that ceasing to

       provide any services to him while he was incarcerated was “an absolute failure

       on . . . DCS’s part to make all reasonable efforts towards reunification.”


       Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 10 of 22
       Appellant’s Br. at 20. Father contends that, although he was never fully

       compliant with services prior to incarceration, he did comply at some level, and

       DCS should have provided him an opportunity toward reunification even

       though he was incarcerated. He further claims that DCS’s failure to provide

       services infringed on his constitutionally protected right to raise his own

       children.


[23]   Indiana Code section 31-34-21-5.5(b) states that DCS “shall make reasonable

       efforts to preserve and reunify families.” However, the law concerning

       termination of parental rights does not require DCS to offer services to the

       parent to correct the deficiencies in childcare. In re B.D.J., 728 N.E.2d 195, 201

       (Ind. Ct. App. 2000); see In re H.L., 915 N.E.2d 145, 148 (Ind. Ct. App. 2009)

       (concluding that although “the record supports Father’s assertions that the DCS

       did not actively promote the development of his relationship with H.L. . . . the

       absence of services was due to Father’s incarceration and he does not point to

       any evidence that he specifically requested . . . services”); Rowlett v. Vanderburgh

       Cnty. Office of Family & Children, 841 N.E.2d 615, 622 (Ind. Ct. App. 2006)

       (stating that DCS was not required to provide Father with services directed at

       reuniting him with his children), trans. denied.


[24]   Here, prior to his incarceration in July 2014, Father had over a year to

       participate in services and work toward reunification with the Children.

       However, Father was not compliant with the services offered to him by DCS in

       that time period. During that time, he failed to submit to twenty-six drug

       screens, failed to complete substance abuse treatment, failed to complete a

       Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 11 of 22
       mental health evaluation, only attended 65% of the visitations in 2013 and only

       50% in 2014, and only attended 58% of the parent aide sessions in 2013 and

       only 40% in 2014. Father also admitted at the hearing that he did not request

       services from DCS while incarcerated and failed to participate in any programs

       offered in jail. Tr. at 474-75. “[A] parent may not sit idly by without asserting

       a need or desire for services and then successfully argue that he was denied

       services to assist him with his parenting. In re B.D.J., 728 N.E.2d at 201.


[25]   Father also contends that his parental rights were violated because mere

       incarceration is insufficient to warrant termination of his parental rights.

       However, his argument is incorrect because his parental rights were not

       terminated based on his mere incarceration. Father became incarcerated in

       July 2014, over a year after the underlying CHINS case began. The evidence

       showed that he was not compliant with the services offered to him prior to his

       incarceration, including continuing to use controlled substances, failing to

       consistently attend visitations and other services, failing to maintain stable

       housing and employment, and not complying with recommendations of his

       substance abuse evaluation. We, therefore, conclude that Father’s parental

       rights were not terminated based on his mere incarceration, and DCS did not

       violate his rights by not offering him services during his incarceration.


                                        II. Sufficient Evidence
[26]   We begin our review by acknowledging that this court has long had a highly

       deferential standard of review in cases concerning the termination of parental

       rights. In re B.J., 879 N.E.2d 7, 14 (Ind. Ct. App. 2008), trans. denied. When
       Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 12 of 22
       reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re D.D., 804 N.E.2d 258,

       265 (Ind. Ct. App. 2004), trans. denied. Instead, we consider only the evidence

       and reasonable inferences that are most favorable to the judgment. Id.

       Moreover, in deference to the trial court’s unique position to assess the

       evidence, we will set aside the court’s judgment terminating a parent-child

       relationship only if it is clearly erroneous. In re B.J., 879 N.E.2d at 14.


[27]   Here, in terminating Parents’ parental rights to the Children, the juvenile court

       entered specific findings and conclusions. When a trial court’s judgment

       contains specific findings of fact and conclusions thereon, we apply a two-tiered

       standard of review. Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d
143, 147 (Ind. 2005). First, we determine whether the evidence supports the

       findings, and second, we determine whether the findings support the judgment.

       Id. “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the trial court’s

       decision, we must affirm. A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150,

       1156 (Ind. Ct. App. 2013), trans. denied.


[28]   The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution. In

       re C.G., 954 N.E.2d 910, 923 (Ind. 2011). These parental interests, however, are

       not absolute and must be subordinated to the child’s interests when determining

       the proper disposition of a petition to terminate parental rights. In re J.C., 994

       Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 13 of 22
N.E.2d 278, 283 (Ind. Ct. App. 2013). In addition, although the right to raise

       one’s own child should not be terminated solely because there is a better home

       available for the child, parental rights may be terminated when a parent is

       unable or unwilling to meet his or her parental responsibilities. Id.


[29]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove, among other things:


               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these

       allegations in termination cases “is one of ‘clear and convincing evidence.’” In

       re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting Ind. Code § 31-37-14-2).

       Moreover, if the court finds that the allegations in a petition described in section

       Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 14 of 22
       4 of this chapter are true, the court shall terminate the parent-child relationship.

       Ind. Code § 31-35-2-8(a) (emphasis added).


[30]   Initially, Father contends that the evidence presented did not support the

       juvenile court’s finding that he was not “willing, or able, to do the things

       necessary to bring about reunification” with the Children. Appellant’s App. at

       19. He contends that he, at some level, complied with the dispositional decree

       and participated in many of the requirements, and therefore, the evidence did

       not support this finding. We disagree. The evidence showed that Father failed

       to submit to twenty-six drug screens, did not attend meetings, failed to complete

       a mental health evaluation, only contacted the FCM minimally, was never

       more than 64% compliant in visitations with the Children, and was never more

       than 58% compliant in parent aide services. We conclude that the evidence

       supported this finding by the juvenile court.


[31]   Both Parents argue that DCS failed to prove the required elements for

       termination by sufficient evidence. Specifically, they contend that DCS failed

       to present sufficient evidence that the conditions that resulted in the Children

       being removed would not be remedied. They further allege that DCS failed to

       present sufficient evidence that termination of their parental rights was in the

       best interests of the Children.


[32]   In determining whether there is a reasonable probability that the conditions that

       led to a child’s removal and continued placement outside the home would be

       remedied, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child Servs.,


       Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 15 of 22
       989 N.E.2d 1225, 1231 (Ind. 2013). First, “we must ascertain what conditions

       led to their placement and retention in foster care.” Id. Second, “we

       ‘determine whether there is a reasonable probability that those conditions will

       not be remedied.’” Id. (citing In re I.A., 934 N.E.2d 1132, 1134 (Ind. 2010)

       (citing In re A.A.C., 682 N.E.2d 542, 544 (Ind. Ct. App. 1997))). In the second

       step, the trial court must judge a parent’s fitness at the time of the termination

       proceeding, taking into consideration evidence of changed conditions and

       balancing a parent’s recent improvements against “ ‘habitual pattern[s] of

       conduct to determine whether there is a substantial probability of future neglect

       or deprivation.’” In re E.M., 4 N.E.3d 636, 643 (Ind. 2014) (quoting K.T.K., 989
N.E.2d at 1231). “We entrust that delicate balance to the trial court, which has

       discretion to weigh a parent’s prior history more heavily than efforts made only

       shortly before termination.” Id. Although trial courts are required to give due

       regard to changed conditions, this does not preclude them from finding that a

       parent’s past behavior is the best predictor of their future behavior. Id.


[33]   In the present case, the evidence showed that, on February 27, 2013, DCS

       received a report that H.A.R. had been admitted to the hospital and diagnosed

       with failure to thrive due to the fact that Father had been feeding her tomato

       juice through her feeding tube instead of nutritional formula she needed. At

       that time, there were also concerns about Mother’s drug use, housing situation,

       and leaving H.H., her fifteen-year-old daughter, to care for the Children. On

       April 1, 2013, DCS received a report that H.G.R. had been bitten by a dog and

       that Mother had failed to seek immediate medical attention and the bite had


       Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 16 of 22
       become infected. The Children were removed from Mother’s care and placed

       with Father, but were taken out of his care just a few days later due to Father’s

       failure to attend the detention hearing and to ensure the Children’s attendance

       at school. The CHINS petition alleged that Mother neglected the Children as

       they had poor hygiene and dirty clothing, Mother and the Children were living

       with Mother’s brother who had molested H.H., Mother’s fifteen-year-old

       daughter, Mother was “drug-affected,” and Mother often was absent from the

       home, leaving H.H. to care for the Children. In its detention report, the reasons

       for removal by DCS were Mother’s refusal to cooperate and comply with DCS,

       the Children’s poor hygiene, Mother’s failure to submit to any drug screens,

       Mother’s living situation, and H.H. was often left to care for the other Children.


[34]   As to Mother, the evidence at the termination hearing showed that, although

       she complied somewhat with the services offered to her by DCS, she was only

       51% compliant with the parent aide services in 2014 and these services were

       closed due to noncompliance in October 2014. Mother failed to complete

       substance abuse treatment three separate times, and although she eventually

       completed treatment on her fourth attempt, she continued to test positive for

       methamphetamine ten times after completing treatment. She also did not

       follow through with attending ninety AA/NA meetings in ninety days as she

       was recommended to do after treatment. She further failed to attend at least

       eight drug screens and failed, on eighteen separate occasions, to contact service

       providers about whether she needed to take a drug screen.




       Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 17 of 22
[35]   Mother also failed to maintain stable employment and adequate housing. She

       was not employed at the time of the termination hearing and had only been

       employed for approximately three months during the pendency of the case.

       Additionally, at the time of the hearing, Mother was living in a two-bedroom

       mobile home with her boyfriend and his sixteen-year-old son, which was not

       adequate housing for two adults and six children. DCS also had concerns

       regarding Mother’s boyfriend due to his arguing with service providers and

       testing positive for drugs. Mother’s failure to engage in services, continued

       drug use, and inability to maintain stable housing and employment reflect an

       unwillingness to modify her behavior to provide a safe and secure home for the

       Children. Based on the evidence presented, we conclude that the juvenile court

       did not err in finding that there was a reasonable probability that the conditions

       that resulted in the removal and the reasons for continued placement of the

       Children outside the home would not be remedied.


[36]   As to Father, the evidence at the termination hearing showed that Father failed

       to complete a mental health evaluation and failed to complete substance abuse

       treatment. In not completing substance abuse treatment, Father failed to

       address his issues with both drugs and alcohol and, therefore, continued to test

       positive for controlled substances. Father also failed to maintain stable housing

       and employment. At the time of the termination hearing, Father was

       unemployed, and his housing was not stable as he was only living “off and on”

       with his girlfriend. Tr. at 266. Additionally, Father did not consistently attend

       visitation with the Children, and when he did, the service providers had


       Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 18 of 22
       concerns about his ability to care for the Children, particularly in feeding

       H.A.R. Father was also only minimally compliant with attending parent aide

       services and made no progress toward his goals. Further, at the time of the

       termination hearing, Father had violated his probation and was incarcerated

       with an expected release date of January 2015. Based on the evidence

       presented, we conclude that the juvenile court did not err in finding that there

       was a reasonable probability that the conditions that resulted in the removal

       and the reasons for continued placement of the Children outside the home

       would not be remedied.


[37]   Parents next argue that insufficient evidence was presented to prove that

       termination is in the best interest of the Children. In determining what is in the

       best interests of the child, the trial court is required to look at the totality of the

       evidence. In re A.K., 924 N.E.2d 212, 224 (Ind. Ct. App. 2010) (citing In re

       D.D., 804 N.E.2d at 267), trans. dismissed. In doing so, the trial court must

       subordinate the interests of the parents to those of the child involved. Id.

       Termination of a parent-child relationship is proper where the child’s emotional

       and physical development is threatened. Id. (citing In re R.S., 774 N.E.2d 927,

       930 (Ind. Ct. App. 2002), trans. denied). The trial court need not wait until the

       child is irreversibly harmed such that his or her physical, mental, and social

       development is permanently impaired before terminating the parent-child

       relationship. Id. Additionally, a child’s need for permanency is an important

       consideration in determining the best interests of a child, and the testimony of

       the service providers may support a finding that termination is in the child’s


       Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 19 of 22
       best interests. Id. (citing McBride v. Monroe Cnty. Office of Family & Children, 798
N.E.2d 185, 203 (Ind. Ct. App. 2003)).


[38]   Here, the evidence presented showed that Parents were not able to provide for

       the Children’s needs and to provide them with the necessary stability and

       permanency. At the time of the termination hearing, both Parents were

       unemployed and neither of them had adequate and appropriate housing for the

       Children. Additionally, Father was incarcerated at the time of the hearing and

       was not due to be released until January 2015. Further, both Parents continued

       to test positive for controlled substances. A parent’s historical inability to

       provide a suitable environment along with the parent’s current inability to do

       the same supports a finding that termination of parental rights is in the best

       interests of the children. In re A.P., 981 N.E.2d 75, 82 (Ind. Ct. App. 2012).


[39]   There was also evidence that Parents were unable to comprehend and provide

       for the Children’s medical and therapeutic needs. H.A.R has special needs and

       is fed through a feeding tube. There was concern regarding whether Parents

       were able to take care of these needs. During visitations, Mother had to be

       reminded to feed H.A.R. and was not able to properly administer medication

       through H.A.R.’s port. Father had issues in feeding H.A.R. in that it took him

       much longer to feed her than it should have, and it was due to him feeding her

       tomato juice instead of her formula that she was admitted to the hospital and

       diagnosed with failure to thrive in February 2013. Additionally, the Children

       had been attending mental health appointments, and there was concern that



       Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 20 of 22
       Parents would not be able to get the Children to their necessary mental health

       and medical appointments.


[40]   Both the FCM and the GAL recommended termination as being in the

       Children’s best interests due to the Children’s need for permanency and

       Parents’ failure to do what was necessary for reunification, such as maintaining

       stable housing and employment and remaining drug free. DCS, likewise, was

       never able to recommend that the Children be returned to Parents’ care due to

       Parents’ failure to maintain sobriety, noncompliance with services offered, and

       inability to maintain stable housing and employment. Ray testified that she did

       not believe it was safe to return the Children to Parents care because of Parents’

       inability to properly and adequately care for the Children. Tr. at 207, 220.

       Based on the above, we conclude that sufficient evidence was presented to

       prove that termination was in the best interest of the Children. In arguing that

       termination was not in the best interests of the Children, both Mother and

       Father assert that they had a strong bond with the Children and severing that

       bond would be harmful to the Children. However, this is just a request for us to

       reweigh the evidence, which we cannot do. In re D.D., 804 N.E.2d at 265.


[41]   We will reverse a termination of parental rights “only upon a showing of ‘clear

       error’-- that which leaves us with a definite and firm conviction that a mistake

       has been made.” In re A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997)

       (quoting In re Egly, 592 N.E.2d 1232, 1235 (Ind. 1992)). Based on the record

       before us, we cannot say that the juvenile court’s termination of Parents’



       Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 21 of 22
       parental rights to the Children was clearly erroneous. We therefore affirm the

       juvenile court’s judgment.


[42]   Affirmed.


       Najam, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 42A01-1501-JT-34 | September 29, 2015   Page 22 of 22